DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/11/2019.  These drawings are accepted for examination.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 470,745. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘745 patent disclose and teach (claim 1 reproduced below and delineated further under):
 An ultrasound diagnostic device comprising: an ultrasound probe including transducer elements; and 5 an ultrasound diagnostic circuit that functions as:
a transmitter performing an ultrasound transmission event of causing a transmission transducer element array composed of all or some of the transducer elements to transmit ultrasound;
a receiver generating reception signal sequences, one for each of the transducer elements of a reception transducer element array composed of all or some of the transducer elements, each of the reception 
a delay amount generator generating delay amounts, one for each of the transducer elements of the reception transducer element array; and
a delay processor performing delay processing on the reception signal sequences, based on the delay amounts, wherein
the delay amount generator includes:
 a transmission time generator generating only once, for a measurement point within an area of reach of the ultrasound of the ultrasound transmission event, a transmission time that is a time period from transmission of the ultrasound until arrival of the ultrasound at the measurement point; and
a reception time generator generating reception times, one for each of the transducer elements in the reception transducer element array, the reception times each being a time period from reflection of the ultrasound at the measurement point until arrival of the ultrasound at the transducer element, wherein
the delay amount generator generates the delay amounts based on the transmission time and the reception times, and the transmission time generator, when distance from a transmission reference point to the measurement point is greater than distance from the transmission reference point
to a focal point,

generates the transmission time based on a sum of time for transmitted ultrasound to arrive at the focal
point from the transmission reference point and time for transmitted ultrasound to arrive at the
measurement point from the focal point, and

when distance from the transmission reference point to the measurement point 1s smaller than distance from the transmission reference point to the focal point, generates the transmission time based on subtracting time for transmitted ultrasound to arrive at the measurement point from the focal point from time for transmitted ultrasound to arrive at the focal point from the transmission reference point.
	
Both the instant claims and the claims of the ‘745 patent claim similar devices (with the distinction that the instant claims are to a diagnostic device and the ‘745 patent to a signal processing device) and include the recitation of the transmission, reception, generation, processing, selection, and calculation of ultrasound transmission events, as well as sub-frame acoustic line signal processing and setting of a target area based on transmission time (for both reference and focal points) which utilizes a threshold between distance from reference and focal points, and processes to sub or subtract values based there-upon. The remaining claims of the ‘745 patent and the instant application both recite and claim the delay generator/processor, iterative recitations (and singular transmission generation per event), as well as generation of the line signal data for points based on the signal sequencing. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793